Title: To Thomas Jefferson from John Preston, 4 March 1806
From: Preston, John
To: Jefferson, Thomas


                        
                            Honourable Sir
                            
                            Dundee 4th March 1806
                        
                        I take the liberty, to adress you on a subject which after making all possible inquiry, have not been able to
                            obtain any information.
                        Trusting, that, as you have it in your power, you will give yourself the trouble to satisfy anxious Freinds,
                            and a disconsolate Mother, respecting James Gickie a young Lad, who went from this place October 1801—A John White of
                            Albemarle Countie who went from this country upwards of 50 years ago he had aquired a considerable property & having no
                            children of his own was disirous that his nearest male relation should be sent to him, & inherate his property. Mr.
                            White having no Correspondents here applied to a Mr. James Brown in Ritchmond who appled to Chas. Bell Merchant, Leith,
                            James Gickie when he was called upon from this to Leith—Bell immediately equiped & put him on board the Brig Betsey,
                            Abel Rawson, of New York, then ready to Sail. The Lad promised faithfuly to write on his arrival, but has not wrote.
                        He was to go first to Mr. Brown’s Ritchmond then to proceed to his relations Mr. White. Mr. Brown has been
                            wrote to twice but gave no answer—Bell in Leith, when intarrogated denies that he has ever heard from Brown his
                            correspondent respecting the Lad, & says that it is his opinion, the Vessel had gone down at sea—however it is pretty
                            certain that the Vessel arrived safe—from these circumstances his freinds do not know what to think of the matter, it
                            remains with you to satisfy their Anxiety—I humbly beg you will make inquiry what has become of this Lad, and write me as
                            soon as possible—I requested also that you would mention if John White be still alive or if dead who possess his fortune—
                  Honourable Sir Your most Ob Servant
                        
                            John Preston
                            
                        
                    